            Case 1:20-cv-08668-VM Document 33 Filed 10/26/20 Page 1 of 1




October 26, 2020



By ECF



Honorable Victor Marrero                                                                    Rachelle Navarro
United States District Court for the Southern District of New York
500 Pearl St.                                                                               E rnavarro@orrick.com
                                                                                            D +1 212 506 5348
New York, New York 10007-1312                                                               F +1 212 506 5151


Re:      National Coalition on Black Civic Participation v. Wohl (20-cv-8668)

Dear Judge Marrero:

We write on behalf of Plaintiffs in the above-referenced action. Following this morning’s hearing,
Plaintiffs’ counsel re-listened to the recorded robocall at issue. In doing so, Plaintiffs’ counsel learned that
there was a transcription error of the robocall’s content in both the Complaint and Memorandum of Law in
Support of Temporary Restraining Order and Preliminary Injunction.1 The last line of the robocall states,
“Stay safe and beware of vote by mail.”

This transcription error has no bearing on the merits of the relief requested. Defendants’ attempt to
intimidate voters by disseminating blatant lies about mail-in voting during a worldwide deadly pandemic is
not just an assault on mail-in voting; it is also an assault on the right to vote itself.2 If voters are
intimidated from voting by mail-in ballot, they are left with two choices: vote in person and risk potential
exposure to COVID-19, or do not vote at all.

We are available to answer additional questions on this issue or any other.


Respectfully submitted,



Rachelle Navarro



Cc: Defendants Jack Burkman and Jacob Wohl (by email)




1This transcription error also occurs in the Declarations of Plaintiffs Mary Winter, Gene Steinberg, Karen Slaven and
Kate Kennedy.
2In addition, the right to vote by the lawful means of one’s choosing is encompassed within the right to vote, even
outside the context of a worldwide pandemic.
